Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP TO RELEASE 2 VANCOUVER, BRITISH COLUMBIA, April 8, 2007 – GOLDCORP INC. (TSX: G; NYSE: GG) will release first quarter results before market open on Monday, May 5th, A conference call will be held Monday, May 5th at 10:00 a.m. (PT) to discuss these results. Participants may join the call by dialing toll free 1-866-226-1799 or 416-641-6129for calls from outside Canada and the US.A recorded playback of the call will be available for a limited time by dialing 1-800-408-3053 or 416-695-5800 for calls outside Canada and the US.Passcode: 3256389. A live and archived audio webcast will also be available at www.goldcorp.com. Goldcorp is the lowest-cost and fastest growing multi-million ounce gold producer with operations throughout the Americas.Its gold production remains 100% unhedged. Cautionary Note Regarding Forward-Looking Statements This presentation contains “forward-looking statements”, within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation, concerning the business, operations and financial performance and condition of Goldcorp Inc. (“Goldcorp”).
